Exhibit 10.5
 
EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT dated as of September 24, 2013 (the “Effective Date”), by
and between Universal Technology Systems Corp., a Florida Corporation (the
"Company"), and Robert J. Fasnacht (the "Executive").


W  I  T  N  E  S  S  E  T  H:


The Executive is presently employed by the Company in the capacity of its
President and Chief Operating Officer and possesses considerable experience and
an intimate knowledge of the business and affairs of the Company, its policies,
methods, personnel and operations.  The Company recognizes that the Executive's
contributions to Global Photonic Energy Corporation (“GPEC”) have been
substantial and meritorious and that the Executive has demonstrated unique
qualifications to act in an executive capacity for the Company, not that the
merger between it and GPEC is complete.  The Company is desirous of assuring the
continued employment of the Executive and the Executive is desirous of having
such assurance.


NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements of the parties set forth in this Agreement, and of other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:


1.         Term of Employment.  The Company hereby agrees to employ the
Executive and the Executive hereby agrees to continue to serve the Company, in
accordance with the terms and conditions set forth herein, for an initial period
of five (5) years commencing as of  October 1, 2013 (the "Effective Date");
subject, however, to earlier termination as expressly provided herein.  The
initial five (5) year period of employment automatically shall be extended for
one (1) additional year at the end of the initial five (5) year term and then
again for each successive year thereafter.  However, either party may terminate
this Agreement at the end of the initial five (5) year period, or at the end of
any successive one (1) year term thereafter, by giving the other party written
notice of intent not to renew, delivered at least sixty (60) days prior to the
end of such initial period or successive term.  In the event such notice of
intent not to renew is properly delivered, this Agreement, along with all
corresponding rights, duties and covenants, automatically shall expire at the
end of the initial period or successive term then in progress (except as
otherwise provided herein).


Regardless of the above, if at any time during the initial period of employment,
or any successive term, a Change in Control of the Company occurs (as defined in
Section 7 hereof), then the term of this Agreement thereafter shall be the
longer of: (a) one (1) year beyond the month in which the effective date of such
Change in Control occurs; or (b) the term as otherwise provided by this
Section 1.


 
Page: 1

--------------------------------------------------------------------------------

 
 
2.         Position and Responsibilities.  During the term of this Agreement,
the Executive shall serve as the President and Chief Operating Officer of the
Company.  The Executive shall have the duties and functions that are generally
associated with the position of President and Chief Operating Officer and will
be responsible for such other duties as may from time to time be reasonably
assigned to him by the Company’s Board of Directors.  The Executive’s duties
shall be as assigned from time-to-time by the Board, but shall include, but not
be limited to, the following:  diligently perform to the best of the Executive’s
ability all of the duties required in the day-to-day management of the Company
as its President and Chief Operating Officer, all of which shall be under the
direction and supervision of the Executive Chairman, the Chief Executive Officer
and the Board, and to perform any other matter as enumerated in the Company’s
By-laws.


3.         Performance of Duties.  During the term of this Agreement, the
Executive shall devote substantially all of his working time to the performance
of his responsibilities and duties hereunder and shall comply with the policies
of the Company with respect to conflict of interest and business ethics from
time to time in effect.  During the term of this Agreement, the Executive shall
not, without the prior written consent of the Board, render services, whether or
not compensated, to any other person or entity as an employee, independent
contractor or otherwise; provided, however, that, except as provided in Section
8.1 below, nothing contained herein shall restrict the Executive from: (i)
rendering services to charitable organizations and from managing his personal
investments in such manner as shall not interfere with the performance by the
Executive of his duties hereunder; or (ii) serving on the board of directors of
any other entity so long as (iii) such entity is not in a business which is
competitive with that of the Company, (iv) such service does not interfere with
the performance by the Executive of his duties hereunder and (v) the Executive
receives the prior approval of the Board with respect to such service.


4.         Compensation.  As remuneration for all services to be rendered by the
Executive during the term of this Agreement, and as consideration for complying
with the covenants herein, the Company shall pay and provide to the Executive
the following:
 
4.1          Base Salary.  The Company shall pay the Executive a base salary
(the “Base Salary”) in an amount which shall be established from time to time by
the Board, provided that such base salary shall not be less than $360,000 per
year (“Base Salary”).  The foregoing Base Salary shall be paid on the first of
each month and shall have an automatic 3% cost of living increase applied to it
on first anniversary date of the Agreement.  This new adjusted salary shall be
considered the Base Salary for year two.  Thereafter at each anniversary, of
this agreement, the then Base Salary shall have a 3% cost of living increase,
which shall be the new Base Salary for that year, and so on.  This Base Salary
shall be paid to the Executive in installments throughout the year consistent
with the normal payroll practices of the Company.  The Board’s Compensation
Committee will review the Executive’s Salary at least once per year and may, in
its discretion, increase (but not decrease) the Base Salary in accordance with
the Company’s compensation policies.
 
 
Page: 2

--------------------------------------------------------------------------------

 
 
4.2          Annual Bonus.  In addition to his Base Salary, the Executive shall
be eligible to receive an annual cash bonus (the "Bonus") in respect of each
fiscal year during the term of this Agreement on the basis of a formula or
criteria to be developed by the Board.  The Bonus shall be payable to the
Executive in cash as promptly as practical after the completion by the Company
of an audit of its financial statements for the fiscal year to which such bonus
relates.  The Bonus amount shall be recommended by the Company’s CEO (after
considering the Executive’s performance, the performance of the Company and any
other factors considered significant or relevant to the decision) and it shall
be subject to approval by the Compensation Committee and then the full Board of
Directors.


4.3          Compensation Plans.  The Executive shall be eligible to participate
in such profit-sharing, 401K, stock option, bonus and performance award programs
as are made available generally to executive officers of the Company, such
participation to be on a basis which is commensurate with the Executive's
position with the Company.


4.4          Health Care and Other Benefits.  The Executive shall receive full
family plan coverage under any health and dental insurance plans established for
the company and in addition to the foregoing the Executive will be entitled to
participate at Company expense in the Mayo Clinic Executive Health Program, with
full examinations no less frequent than annually, throughout the term of this
Agreement and its extensions.  In addition to the foregoing, the Executive shall
also be entitled to participate in all other benefit programs that the Company
establishes and makes available to its employees to the extent the Executive’s
position, tenure, salary, age, health and other qualifications make him eligible
to participate, and shall be entitled to receive such perquisites as are made
available generally to executive officers of the Company.  The Executive shall
be entitled to five weeks paid vacation per year to be taken at such times as
may be approved by the Board or its designee.  Executive is entitled to accrue
their vacation time and shall be paid for any unused vacation upon death,
disability or termination of employment or non-renewal of this Agreement.


4.5          [RESERVED]
 
4.6          Stock Options.  Without limiting the foregoing, on the Effective
Date, the Executive shall be entitled to participate in the Company’s 2013
Equity Incentive Plan and any other applicable option plans (the “Plan”).  All
issuances under that plan including stock options, shall be determine by the
Compensation Committee of the Board and then approved by the full Board, and
shall be in such type, amounts, timing and distribution terms as it determines
to be appropriate.  In addition, the Executive shall be eligible to receive
grants of additional equity and options on an annual basis at the sole
discretion of the Board.


5.         Expenses/Stipend Allowance.  The Company shall reimburse the
Executive for all reasonable, ordinary and necessary documented travel,
entertainment and other out-of-pocket expenses that the Executive incurs on
behalf of the Company in the course of his employment hereunder in accordance
with the Corporation’s normal policies and provisions regarding such
reimbursements.  This shall include a stipend allowance for the Executive a in
an amount and for the purposes as determined by the Board.
 
 
Page: 3

--------------------------------------------------------------------------------

 
 
6.         Employment Terminations.
 
6.1          Termination Due to Death.  In the event the Executive's employment
is terminated while this Agreement is in force by reason of death, the
Executive's benefits shall be determined in accordance with the Company's
retirement, survivor's benefits, insurance, and other applicable programs of the
Company then in effect.  Upon the effective date of such termination, the
Company's obligation under this Agreement to pay and provide to the Executive
the elements of unvested pay described in Sections 4.1, 4.2, 4.3, and 4.4 shall
immediately expire, except to the extent that the benefits described in Section
4.4 continue thereafter under the terms of the benefit plans and programs which
apply generally to the Company's executives and except that the Executive shall
receive all other rights and benefits that he is vested in pursuant to other
plans and programs of the Company and the Board may award such Executive equity
under its Equity Incentive Plan.  In addition, the Company shall pay to the
Executive's beneficiaries, estate, or trust, as applicable, a pro rata share of
any vested Salary or Bonus to which the Executive would have been entitled for
the fiscal year in which employment termination occurs, based on the results of
the Company for such fiscal year.  This pro rata Bonus amount shall be
determined by multiplying the Bonus which otherwise would apply for such full
fiscal year by a fraction, the numerator of which is the number of days in such
fiscal year prior to the date of employment termination and the denominator of
which is the total number of days in such fiscal year.
 
6.2          Termination Due to Disability.  In the event that the Executive
becomes Disabled (as defined below) during the term of this Agreement and is,
therefore, unable to perform his duties herein for more than one hundred eighty
(180) total calendar days during any period of twelve (12) consecutive months,
or in the event of the Board's reasonable expectation that the Executive's
Disability will exist for more than a period of one hundred eighty (180)
calendar days, the Company shall have the right to terminate the Executive's
active employment as provided in this Agreement.  However, the Board shall
deliver written notice to the Executive of the Company's intent to terminate for
Disability at least thirty (30) calendar days prior to the effective date of
such termination.  A termination for Disability shall become effective upon the
end of the thirty (30) day notice period. Upon such effective date, the
Company's obligation to pay and provide to the Executive the elements of pay
described in Sections 4.1, 4.2, 4.3, and 4.4 shall immediately expire, except to
the extent that the benefits described in Section 4.4 continue after Disability
under the terms of the benefit plans and programs which apply generally to the
Company's executives and except that the Executive shall receive all rights and
benefits that he is vested in pursuant to other plans and programs of the
Company.  In addition, the Company shall pay to the Executive a pro rata share
of his Bonus for the fiscal year in which employment termination occurs, based
on the results for such fiscal year, determined as provided in Section 6.1, and
may award him equity under the Company’s Equity Incentive Plan.
 
 
Page: 4

--------------------------------------------------------------------------------

 

 
The term "Disability" shall mean, for all purposes of this Agreement, the
incapacity of the Executive, due to injury, illness, disease, or bodily or
mental infirmity, to engage in the performance of substantially all of the usual
duties of employment with the Company as contemplated by Section 2 herein, such
Disability to be determined by the Board of Directors of the Company upon
receipt and in reliance on competent medical advice from one (1) or more
individuals, selected by the Board, who are qualified to give such professional
medical advice.


It is expressly understood that the Disability of the Executive for a period of
one hundred eighty (180) calendar days or less in the aggregate during any
period of twelve (12) consecutive months, in the absence of any reasonable
expectation that his Disability will exist for more than such a period of time,
shall not constitute a failure by his to perform his duties hereunder and shall
not be deemed a breach or default and the Executive shall receive full
compensation for any such period of Disability or for any other temporary
illness or incapacity during the term of this Agreement.


6.3          Voluntary Termination by the Executive.  The Executive may
terminate this Agreement at any time by giving the Board written notice of
intent to terminate, delivered at least ninety (90) days prior to the effective
date of such termination.


Upon the expiration of the ninety (90) day notice period, the termination by the
Executive shall become effective.  The Company shall pay the Executive his Base
Salary, at the rate then in effect as provided in Section 4.1 herein, through
the effective date of termination, plus all other benefits to which the
Executive has a vested right to at that time (for this purpose, the Executive
shall not be paid any Bonus with respect to the fiscal year in which voluntary
termination under this Section 6.3 occurs).  The Company and the Executive shall
have no further obligations under this Agreement after the effective date of
such termination, except as set forth in Sections 8 or 9 hereof.


6.4          Involuntary Termination by the Company Without Cause.  The Board
may terminate the Executive's employment, as provided under this Agreement, at
any time, for reasons other than death, Disability or for Cause (as defined in
Section 6.5 hereof), by notifying the Executive in writing of the Company's
intent to terminate, at least thirty (30) calendar days prior to the effective
date of such termination.  Upon the expiration of the thirty (30) day notice
period the termination by the Company shall become effective, and the Company
shall pay and provide to the Executive the benefits set forth in this Section
7.1.
 
 
Page: 5

--------------------------------------------------------------------------------

 
 
6.5          Termination For Cause.  Nothing in this Agreement shall be
construed to prevent the Board from terminating the Executive's employment under
this Agreement for "Cause."


"Cause" shall be determined by the Board in the exercise of good faith and
reasonable judgment, and shall be defined as: (i) conviction of, or plea of nolo
contendere to, a felony or serious crime involving moral turpitude; (ii) fraud
on or misappropriation of any funds or property of the Company; (iii) personal
dishonesty, willful misconduct, willful violation of any law, rule or regulation
(other than minor traffic violations or similar offenses) or breach of fiduciary
duty which involves personal profit; (iv) willful misconduct in connection with
the Employee's duties; (v) chronic use of alcohol, drugs or other similar
substances which affects the Employee’s work performance; (vi) breach of any
provision of any employment, non-disclosure, non-competition, non-solicitation
or other similar agreement executed by the Employee for the benefit of the
Company; (vii) Executive’s willful refusal to carry out written instructions of
his direct supervisor, the CEO or the Board which are consistent with
Executive's position with the Company; provided, however, that Executive may
only be discharged under this clause (vii) after he shall first have been given
thirty (30) days written notice setting forth the grounds for such discharge
and, within, such 30-day period, shall not have ceased or otherwise cured (to
the reasonable satisfaction of his supervisor, the CEO or the Board, as
applicable) the activity or activities or omissions constituting the grounds for
such discharge; or (viii) Executive’s willful disclosure of any trade secrets or
confidential corporate information of the Corporation to persons not authorized
to know same, unless such disclosure is, based upon advice of counsel,
reasonably determined by Executive to be required by any law or court order.  In
the event this Agreement is terminated by the Board for Cause, the Company shall
pay the Executive his Base Salary through the effective date of the employment
termination and the Executive shall immediately thereafter forfeit all rights
and benefits (other than vested benefits) he would otherwise have been entitled
to receive under this Agreement, including any right to a Bonus for the fiscal
year in which the termination occurs.  The Company and the Executive thereafter
shall have no further obligations under this Agreement, except as set forth in
Sections 8 or 9 hereof.
 
6.6          Termination for Good Reason.  At any time during the term of this
Agreement, the Executive may terminate this Agreement for Good Reason (as
defined below) by giving the Board of Directors of the Company thirty (30)
calendar days written notice of intent to terminate, which notice sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
such termination.  Upon the expiration of the thirty (30) day notice period, the
Good Reason termination shall become effective, and the Company shall pay and
provide to the Executive the benefits set forth in this Section 6.6.


“Good Reason” shall mean, without the Executive's express written consent, the
occurrence of any one or more of the following:



 
(a)
the assignment of the Executive to duties materially inconsistent with the
Executive's authorities, duties, responsibilities and status (including offices,
titles, and reporting requirements) as an executive of the Company, or a
reduction or alteration in the nature or status of the Executive's authorities,
duties, or responsibilities from those in effect during the immediately
preceding fiscal year, other than an insubstantial and inadvertent act that is
remedied by the Company promptly after receipt of notice thereof given by the
Executive;




 
(b)
a reduction by the Company in the Executive's Base Salary as in effect on the
Effective Date, as provided in Section 4.1 herein; or

 
 
Page: 6

--------------------------------------------------------------------------------

 
 

 
(c)
the failure of the Company to obtain a satisfactory agreement from any successor
to the Company to assume and agree to perform this Agreement, as contemplated in
Section 10.1 herein.



Upon a termination of the Executive's employment for Good Reason at any time
other than during a Change of Control Period, the Executive shall be entitled to
receive the same payments and benefits, payable in the same manner, as he is
entitled to receive in Section 7.1.


The Executive's right to terminate employment for Good Reason shall not be
affected by the Executive's incapacity due to physical or mental illness.  The
Executive's continued employment shall not constitute consent to, or a waiver of
rights with respect to, any circumstance constituting Good Reason herein.


6.7          Non-Renewal by Company.  Upon any termination of this Agreement as
a result of a notice of non-renewal by the Company pursuant to Section 1 hereof
(a “Non-Renewal”), upon the effective date of such termination, the Company
shall continue to pay to the Executive his Base Salary then in effect for a
period of six (6) full months following the effective date of such termination
and shall thereafter provide to the Executive a continuation of his health and
welfare benefits, including those related to the Mayo Clinic Executive Health
Program, during such six (6) month period.   If for any reason the Company is
unable to continue the foregoing benefits as required by the preceding sentence,
the Company shall either provide equivalent benefits to the Executive or pay to
the Executive a lump sum cash payment equal to the value of the benefits which
the Company is unable to provide.  Continuation of health benefits under this
Section 6.7 will count against, and will not extend, the period during which
benefits are required to be continued under COBRA.  In addition, the Company
shall make a prorated payment of the Executive’s Bonus for the fiscal year in
which such termination occurs.
 
6.8          [RESERVED]
 
6.9          Condition to Payment.  All amounts payable by the Company to the
Employee upon or with respect to the termination of the Employee’s employment
with the Company shall be contingent upon and in consideration for Employee's
execution and delivery to the Company of a general release agreement, in form
and substance reasonably acceptable to the Company, which releases all of the
Employee's claims against the Company relating in any way to Employee's
employment with the Company and the termination of the Employee's employment by
the Company or for additional compensation under the terms of this Agreement.


7.         Change In Control.
 
7.1          Employment Terminations in Connection with a Change in Control.  In
the event of a Qualifying Termination (as defined below) during a Change of
Control Period, the Company shall pay to the Executive and provide him with
benefits in lieu of the benefits which otherwise would have been payable under
this Agreement such that the total benefits payable to the Executive shall be as
follows:



 
(a)
A lump sum amount equal to three (3) times the highest rate of the Executive's
annualized Base Salary rate in effect at any time up to and including the
effective date of termination;

 
 
Page: 7

--------------------------------------------------------------------------------

 
 

 
(b)
A lump sum amount equal to three (3) times the higher of the Executive's Bonus
for the last fiscal year prior to the Change in Control or the average annual
Bonus paid to the Executive for the last three (3) fiscal years prior to the
Change in Control;




 
(c)
An amount equal to the Executive's unpaid Base Salary and pro rata Bonus through
the effective date of termination, determined as provided in Section 6.4; and,




 
(d)
A continuation of health and welfare benefits, including enrollment in the Mayo
Clinic Executive Health Program, for twelve (12) full months from the effective
date of termination.  If for any reason the Company is unable to continue such
benefits as required by the preceding sentence, the Company shall either provide
equivalent benefits to the Executive or pay to the Executive a lump sum cash
payment equal to the value of the benefits which the Company is unable to
provide.  Continuation of  health benefits under this Section 7.1 will count
against, and will not extend, the period during which benefits are required to
be continued under COBRA.  The continuation of these welfare benefits may be
discontinued by the Company prior to the end of the twelve (12) month period in
the event the Executive has available substantially similar benefits from a
subsequent employer, as determined by the Company's Board of Directors.



For purposes of this Section 7, a Qualifying Termination shall mean any
termination of the Executive's employment other than: (1) by the Company for
Cause; (2) by reason of death, Disability or Retirement; or (3) by the Executive
without Good Reason.  Payment of any lump sum amounts pursuant to this Section
7.1 will be made within sixty (60) days after the effective date of the
termination of the Executive's Employment.


7.2          Definition of "Change in Control".  A Change in Control of the
Company shall be deemed to have occurred as of the first to occur of any one or
more of the following:


(a)       the effective time of any merger, share exchange, consolidation or
other reorganization or business combination of the Company if immediately after
such transaction persons who hold a majority of the outstanding voting
securities entitled to vote generally in the election of directors of the
surviving entity are not persons who held a majority of the voting capital stock
of the Company immediately prior to such transaction;


(b)       the closing of a sale or conveyance of all or substantially all of the
assets of the Company;
 
 
Page: 8

--------------------------------------------------------------------------------

 
 
(c)       an acquisition (other than from the Company) in a transaction or a
series of related transactions by any person, entity or “group,” within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934
(the “Exchange Act”), (excluding for this purpose, (A) the Company or its
subsidiaries, (B) any employee benefit plan of the Company or its subsidiaries
which acquires beneficial ownership of voting securities of the Company, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (D) any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of the then outstanding voting securities of the Company entitled to
vote generally in the election of directors) of beneficial ownership, within the
meaning of Rule 13d-3 promulgated under the Exchange Act, of 50% or more of
either the then outstanding shares of common stock or the combined voting power
of the Company’s then outstanding voting securities entitled to vote generally
in the election of directors;


(d)       individuals who were the Board’s nominees for election as directors
immediately prior to a meeting of the stockholders of the Company involving an
actual or threatened election contest relating to the election of the directors
of the Company, as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act, cease to constitute a majority of the Board
following the election; or


(e)       the dissolution or liquidation of the Company;


provided, however, that the term “Change in Control” does not include (1) a
public offering of capital stock of the Company that is effected pursuant to a
registration statement filed with, and declared effective by, the Securities and
Exchange Commission under the Securities Act of 1933, or (2) any transaction
pursuant to which shares of capital stock of the Company are transferred or
issued to any trust, charitable organization, foundation, family partnership or
other entity controlled directly or indirectly by, or established for the
benefit of, the Executive or their immediate family members (including spouses,
children, grandchildren, parents, and siblings, in each case to include in-laws
and adoptive relations), or transferred to any such immediate family members.


In addition, in no event shall a Change in Control be deemed to have occurred,
with respect to the Executive, if the Executive is part of a purchasing group
which consummates the Change in Control transaction. The Executive shall be
deemed "part of a purchasing group" for purposes of the preceding sentence if
the Executive is an equity participant in the purchasing company or group
(except for: (i) passive ownership of less than two percent (2%) of the stock of
the purchasing company; or (ii) ownership of equity participation in the
purchasing company or group which is otherwise not significant, as determined
prior to the Change in Control by a majority of the non-Executive continuing
Directors).


7.3          Change of Control Period.  "Change in Control Period" shall mean
the period of time commencing with the date on which the Company becomes aware
of the Change in Control or becomes aware of a proposed transaction which
reasonably could be expected to result in a Change in Control and ending on the
first to occur of two (2) years after the effective date of the Change in
Control or the date on which the proposed transaction no longer is reasonably
expected to occur.
 
 
Page: 9

--------------------------------------------------------------------------------

 
 
7.4          Limitation on Change in Control Benefits.  In the event that any of
the amounts payable to the Executive by the Company pursuant to the provisions
of Section 7.1 of this Agreement or otherwise would, if made, be nondeductible
for Federal income tax purposes under Section 280G of the Internal Revenue Code
of 1986, as amended (after application of Section 280G(b)(4)), the amount
payable by the Company shall be reduced by the minimum amount necessary to cause
the Executive to receive no payments which would be nondeductible by the Company
for Federal income tax purposes under Section 280G of the Code.  For purposes of
determining whether or not payments under Section 7.1 or otherwise would in fact
be nondeductible to the Company under Code Section 280G, the following
principles and guidelines are agreed to, and, absent contrary mutual agreement,
shall be followed:  (i) all payments under or in respect of supplemental
retirement plans, and stock option, bonus and other incentive compensation plans
are intended to represent reasonable compensation for personal services
performed by the Executive through the date of termination of the Executive's
employment, (ii) if there is an issue as to whether any payments being made to
the Executive constitute “parachute payments” under Section 280G of the Code,
and the Company and the Executive cannot agree upon the amount thereof within
thirty (30) days after the effective date of the termination of the Executive's
employment, the Executive and the Company shall, within forty-five (45) days
after the effective date of the termination of Executive's employment, mutually
agree upon and appoint a third party arbitrator who shall analyze the issue
giving recognition to the foregoing intentions and shall issue a report within
thirty (30) days of the appointment stating the arbitrator's best estimate of
the amount of “parachute payments” under Code Section 280G, if any, and the
report of such arbitrator shall be conclusive and binding on the parties, (iii)
the third party arbitrator selected shall be a nationally recognized accounting
firm or a management consulting firm specializing in the area of executive
compensation, who shall be entitled to engage independent legal counsel for
advice with respect to legal matters in connection with the report, (iv) if the
parties cannot agree upon a third party arbitrator within the specified
forty-five (45) day time period, the selection of such arbitrator shall be
submitted to arbitration in accordance with Section 12.1 hereof and (v) the
costs and expenses of the third party arbitrator selected to issue the report
under this Section 7.4, including counsel's fees, shall be borne by the
Company.  The Executive and the Company agree that each will in all cases file
tax returns on a basis consistent with any conclusions reached with respect to
the deductibility of amounts under Code Section 280G, and will defend such
position to the extent practicable in the event a contrary position is taken by
the Internal Revenue Service.  The Executive shall be entitled to reimbursement
of counsel fees in connection with any such defense as provided in Section 11.1
hereof.


In the event of any reduction of payments made or to be made to the Executive
pursuant to Section 7.1 or otherwise as a result of this Section 7.4, the
Executive shall be entitled to select the amount and form of compensation to be
reduced or eliminated.
 
 
Page: 10

--------------------------------------------------------------------------------

 
 
7.5          Subsequent Imposition of Excise Tax.  If, notwithstanding
compliance with the provisions of Section 7.4 herein, it is ultimately
determined by a court or pursuant to a final determination by the Internal
Revenue Service that any portion of the payments to the Executive under Section
7.1 is considered to be an “excess parachute payment,” subject to the excise tax
under Section 4999 of the Code, which was not contemplated to be an “excess
parachute payment” at the time of payment (so as to accurately determine whether
a limitation should have been applied to the payments to maximize the net
benefit to the Executive, as provided in Section 7.4 hereof), the Executive
shall be entitled to receive a lump sum cash payment sufficient to place the
Executive in the same net after-tax position, computed by using the "Special Tax
Rate" as such term is defined below, that the Executive would have been in had
such payment not been subject to such excise tax, and had the Executive not
incurred any interest charges or penalties with respect to the imposition of
such excise tax. For purposes of this Agreement, the "Special Tax Rate" shall be
the highest effective Federal and state marginal tax rates applicable to the
Executive in the year in which the payment contemplated under this Section 7.5
is made.


7.6          [RESERVED]


8.         Noncompetition/Nondisclosure.


8.1          Executive’s Acknowledgment.  The Executive agrees and acknowledges
that in order to assure the Company that it will retain its value as a going
concern, it is necessary that the Executive undertake not to utilize his special
knowledge of the Company’s business of acquiring and operating hydroelectric
facilities in the Peoples Republic of China (the “Business”) and his
relationships with those in the Company’s industry, customers and suppliers to
compete with the Company.  Executive further acknowledges that: (i) the Company
is and will be engaged in the Business; (ii) Executive has occupied a position
of trust and confidence with the Company prior to the date of this Agreement
and, during such period the Executive has, and during the term of this Agreement
the Executive will, become familiar with the Company’s trade secrets and with
other proprietary and confidential information concerning the Company and the
Business; (iii) the agreements and covenants contained in this Section 8 are
essential to protect the Company and the goodwill of the Business; and (iv) the
Executive’s employment with the Company has special, unique and extraordinary
value to the Company and the Company would suffer irreparable harm, for which
money damages would not constitute adequate compensation, if Executive were to
provide services to any person or entity in violation of the provisions of this
Agreement or otherwise violate any of the terms of this Section 8.
 
8.2          Competitive Activities.  The Executive hereby agrees that for a
period (the “Restricted Period”) commencing on the date hereof and ending two
years following the termination of Executive’s employment with the Company for
whatever reason, Executive shall not, on behalf of himself or any other
individual or group of individuals, firm, company, corporation, partnership,
trust or other entity or enterprise or successor in interest to any of the
foregoing, or any employee, partner, officer, director, partner, or stockholder
of any of the foregoing (each individually, a Person and collectively,
“Persons”), directly or indirectly, as an employee, proprietor, stockholder,
partner, consultant, or otherwise, engage in any business or activity directly
competitive with the Business or any of the business activities of the Company
as they are now, currently proposed to be, or are, at the time in question,
undertaken by the Company, anywhere in North America (the “Territory”), except
as expressly approved by the Board in writing.  With respect to the Territory,
Executive specifically acknowledges that the Company has conducted the Business
throughout those areas comprising the Territory and the Company intends to
continue to expand the Business throughout the Territory.
 
 
Page: 11

--------------------------------------------------------------------------------

 
 
8.3          Blue-Pencil.  If any court of competent jurisdiction shall at any
time deem the term of this Agreement or any particular covenant contained in
this Section 8, including, without limitation, the Restricted Period, to be too
lengthy or the Territory to be too extensive, the other provisions of this
Section 8 shall nevertheless stand, the Restricted Period shall be deemed to be
the longest period permissible by law under the circumstances and the Territory
shall be deemed to comprise the largest territory permissible by law under the
circumstances.  The court in each case shall reduce the Restricted Period and/or
the Territory to permissible duration or size.
 
8.4          Confidential Information.  During the term of this Agreement and
for a period of three (3) years thereafter, the Executive shall keep secret and
retain in strictest confidence, and shall not, without the prior written consent
of the Board, furnish, make available or disclose to any third party or use for
the benefit of herself or any third party, any Confidential Information.  As
used in this Section 8.4, the term “Confidential Information” shall mean any
information relating to the business or affairs of the Company or the Business,
including, but not limited to, information relating to financial statements,
customer identities, potential customers, employees, suppliers, servicing
methods, equipment, programs, strategies and information, analyses, profit
margins or other proprietary information used by the Company in connection with
the Business; provided, however, that Confidential Information shall not include
any information which is the public domain, becomes generally known in the
industry through no wrongful act on the part of the Executive or as required to
be disclosed by a court of competent jurisdiction.  The Executive acknowledges
that the Confidential Information is vital, sensitive, confidential and
proprietary to the Company.


9.        Inventions and Other Intellectual Property.  The Executive hereby
agrees that all right, title and interest in and to all of Executive’s
“Creations” and work product made during the term of the Executive’s employment
with the Company, whether pursuant to this Agreement or otherwise, shall belong
solely to the Company, whether or not they are protected or protectible under
applicable patent, trademark, service mark, copyright or trade secret laws.  For
purposes of this Section 9, the term “Creations” shall mean all inventions,
designs, discoveries, books, newsletters, manuscripts, articles, research,
compilations, improvements, and other works which are or may be copyrighted,
trade-marked or patented or otherwise constitute works of intellectual property
which may be protected (including, without limitation, any information relating
to the Company’s software products, source code, know-how, processes, designs,
algorithms, computer programs and routines, formulae, techniques, developments
or experimental work, works-in-progress, or business trade secrets whether now
existing, or hereafter developed during the Employment Period) made or conceived
or reduced to practice by the Company.  Executive agrees that all work or other
material containing or reflecting any such Creations shall be deemed work made
for hire as defined in Section 101 of the Copyright Act, 15 U.S.C. Section
101.  If a court of competent jurisdiction determines that any such works are
not works made for hire, Executive hereby assigns to the Company all of
Executive’s right, title and interest, including all rights of copyright,
patent, and other intellectual property rights, to or in such Creations.
 
 
Page: 12

--------------------------------------------------------------------------------

 
 
Executive covenants that he shall keep the Company informed of the development
of all Creations made, conceived or reduced to practice by the Company, in whole
or in part, by Executive or any other alone or with others, which either result
from any work Executive may do for, or at the request of, the Company, or are
related to the Company’s present or contemplated activities, investigations, or
obligations.  Executive further agrees that (i) at the Company’s request and
expense, he will execute any assignments or any other documents or instruments
necessary to transfer all rights any such Creations to the Company and (ii) he
will cooperate with the Company or its nominee in perfecting the Company’s title
(or the title of the Company’s nominee) in any or all such materials.
 
10.       Interference with Relationships.
 
10.1        Suppliers, Customers, Service Providers . During the Restricted
Period, Executive shall not, directly or indirectly, as employee, agent,
consultant, stockholder, director, partner or in any other individual or
representative capacity intentionally solicit or encourage any present or future
customer, employee, consultant, service provider, stockholder, officer, director
or supplier of or service provider to the Company to terminate or otherwise
alter his, their or its relationship with the Company in a manner having an
adverse effect on the Company or the Business.
 
10.2        No Breach.  Executive represents and warrants that he is not under
any contractual obligation to any party, which obligation would prevent him from
accepting full-time employment with the Company or from otherwise fulfilling any
of his obligations under this Agreement.  Executive hereby agrees to indemnify
the Company and hold it and its officers and directors harmless from and against
any and all claims against or any losses or liabilities, including reasonable
attorney’s fees, incurred by, the Company or any of its officers or directors
derived from any breach or failure of the representation and warranty contained
in this Section10.2.
 
11.      Return of Company Materials Upon Termination.  Executive acknowledges
that all price lists, sales manuals, catalogs, binders, customer lists and other
customer information, supplier lists, financial information, business plans,
corporate records, working notes, work product, sales manuals, catalogs, binders
and other records or documents containing any Confidential Information prepared
by Executive or coming into Executive’s possession by virtue of Executive’s
employment by the Company, other than personal information belonging to the
Executive, is and shall remain the property of the Company and that immediately
upon termination of Executive’s employment hereunder, Executive shall return all
such items in his possession, together with all copies thereof, to the Company.
 
 
Page: 13

--------------------------------------------------------------------------------

 
 
12.      Indemnification.  The Company hereby covenants and agrees to indemnify
and hold harmless the Executive fully, completely, and absolutely against and in
respect to any and all actions, suits, proceedings, claims, demands, judgments,
costs, expenses (including attorney's fees), losses, and damages resulting from
the Executive's good faith performance of his duties and obligations under the
terms of this Agreement and as it relates to any such duties preformed by the
Executive at GPEC, subject to compliance with any applicable requirements and
limitations improved by the Company's Certificate of Incorporation and By-Laws
as in effect on the date hereof and applicable law.


13.      Assignment


13.1        Assignment by Company.  This Agreement may and shall be assigned or
transferred to, and shall be binding upon and shall inure to the benefit of, any
successor of the Company, and any such successor shall be deemed substituted for
all purposes of the "Company" under the terms of this Agreement. As used in this
Agreement, the term "successor" shall mean any person, firm, corporation, or
business entity which at any time, whether by merger, purchase, or otherwise,
acquires all or substantially all of the assets or the business of the Company.
Notwithstanding such assignment, the Company shall remain, with such successor,
jointly and severally liable for all its obligations hereunder.


Except as herein provided, this Agreement may not otherwise be assigned by the
Company.


13.2        Assignment by Executive.  The services to be provided by the
Executive to the Company hereunder are personal to the Executive, and the
Executive's duties may not be assigned by the Executive; provided, however that
this Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, and administrators,
successors, heirs, distributees, devisees, and legatees.  If the Executive dies
while any amounts payable to the Executive hereunder remain outstanding, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Executive's devisee, legatee, or other
designee or, in the absence of such designee, to the Executive's estate or
trust.


13.3        Name Change.  Upon any name change by Company, no assignment need
occur as the same entity is bound by the terms of this Agreement.


14.       Dispute Resolution and Notice.


14.1        Dispute Resolution.  Either the Executive or the Company may elect
to have any good faith dispute or controversy arising under or in connection
with this Agreement settled by arbitration, by providing written notice of such
election to the other party hereto, specifying the nature of the dispute to be
arbitrated, provided that if the other party objects to the use of arbitration
within thirty (30) days of the receipt of such notice, the dispute may only be
settled by litigation unless otherwise agreed.
 
 
Page: 14

--------------------------------------------------------------------------------

 
 
If arbitration is selected, such proceeding shall be conducted before a panel of
three (3) arbitrators sitting in a location agreed to by the Company and the
Executive within fifty (50) miles from the location of the Executive's principal
place of employment, in accordance with the Employment Dispute Resolution Rules
of the American Arbitration Association then in effect. Judgment may be entered
on the award of the arbitrators in any court having competent jurisdiction.


To the extent that the Executive prevails in any litigation or arbitration
seeking to enforce the provisions of this Agreement, the Executive shall be
entitled to reimbursement by the Company of all expenses of such litigation or
arbitration, including the reasonable fees and expenses of the legal
representative for the Executive, and necessary costs and disbursements incurred
as a result of such dispute or legal proceeding.


14.2        Notice.  Any notices, requests, demands, or other communications
provided for by this Agreement shall be sufficient if in writing and if sent by
registered or certified mail to the Executive at the last address he has filed
in writing with the Company or, in the case of the Company, at its principal
offices.


15.  No Mitigation.  The Executive shall have no duty to seek other employment
and the amounts, benefits and entitlements payable to the Executive hereunder or
otherwise shall not be subject to reduction, offset or repayment for any
compensation received by the Executive from services provided by the Executive
following the termination of the Executive’s employment with the Company.
 
16.  Section 409A.
 
16.1        The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.  In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on the Executive by Code Section 409A or damages for failing to comply
with Code Section 409A.
 
16.2   A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”  Notwithstanding anything to the contrary in
this Agreement, if the Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered deferred compensation under Code Section 409A payable on
account of a “separation from service,” such payment or benefit shall not be
made or provided until the date which is the earlier of (A) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of the Executive, and (B) the date of the Executive’s death, to the
extent required under Code Section 409A.  Upon the expiration of the foregoing
delay period, all payments and benefits delayed pursuant to this Agreement
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.
 
 
Page: 15

--------------------------------------------------------------------------------

 
 
16.3        To the extent that reimbursements or other in-kind benefits under
this Agreement constitute “nonqualified deferred compensation” for purposes of
Code Section 409A, (A) all such expenses or other reimbursements hereunder shall
be made on or prior to the last day of the taxable year following the taxable
year in which such expenses were incurred by the Executive, (B) any right to
such reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.
 
16.4        For purposes of Code Section 409A, the Executive’s right to receive
any installment payments pursuant to this Agreement shall be treated as a right
to receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.
 
16.5        Notwithstanding any other provision of this Agreement to the
contrary, in no event shall any payment under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A.
 
17.  Adjustment. Anything in this Agreement to the contrary notwithstanding, in
the event it shall be determined that as a result of any payment or distribution
by the Company to or for Executive’s benefit whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (the “Payments”), Executive would be subject to the excise tax imposed
by Sections 409A, 280G or Section 4999 of the Internal Revenue Code or any
interest or penalties are incurred by the Executive with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), the Executive shall
be entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that, after payment by the Executive of all taxes (including any interest
or penalties imposed with respect to such taxes), including, without limitation,
any income taxes and Excise Tax imposed upon the Gross-Up Payment, Executive is
in the same after-tax position as if no Excise Tax had been imposed upon
Executive with respect to the Payments, provided further that such Gross-Up
Payment shall be made prior to April 15th of the calendar year following the
year in which Executive receive any payment or distribution from the Company
which gives rise to a Gross-Up Payment.
 
 
Page: 16

--------------------------------------------------------------------------------

 
 
18.       Miscellaneous


18.1        Entire Agreement.  This Agreement supersedes any prior agreements or
understandings, oral or written, between the parties hereto, or between the
Executive and the Company, with respect to the subject matter hereof and
constitutes the entire agreement of the parties with respect thereto.


18.2        Modification.  This Agreement shall not be varied, altered,
modified, canceled, changed, or in any way amended except by mutual agreement of
the parties in a written instrument executed by the parties hereto or their
legal representatives.


18.3        Severability.  In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect.


18.4        Tax Withholding.  The Company may withhold from any benefits payable
under this Agreement all Federal, state, city, or other taxes as may be required
pursuant to any law or governmental regulation or ruling.


18.5        Beneficiaries.  The Executive may designate one or more persons or
entities as the primary and/or contingent beneficiaries of any amounts to be
received under this Agreement.  Such designation must be in the form of a signed
writing acceptable to the Board or the Board's designee. The Executive may make
or change such designation at any time.


18.6        Board Committee.  Any action to be taken, or determination to be
made, by the Board of Directors under this Agreement may be taken or made by the
Compensation Committee or any other Committee authorized by the Board of
Directors to act on its behalf.


18.7        Governing Law.  To the extent not preempted by Federal law, the
provisions of this Agreement shall be construed and enforced in accordance with
the internal, substantive laws of the State of New York, without regards to the
principles of conflicts of laws thereof.


18.8        Inurement.  This Agreement is binding on the parties and on their
heirs, personal representatives, administrators, successors and assigns.
 
* * * * *
 
 
Page: 17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the date first above written.



 
Universal Technology Systems Corp.
 
Executive:
       
By:
 
 
 
 
John D. Kuhns, Executive Chair
 
Robert J. Fasnacht

 
 
Page: 18

--------------------------------------------------------------------------------